Name: Commission Regulation (EEC) No 3192/92 of 30 October 1992 amending Regulation (EEC) No 2363/92 introducing preventive distillation as provided for in Article 38 of Regulation (EEC) No 822/87 for the 1992/93 wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 10 . 92 Official Journal of the European Communities No L 317/81 COMMISSION REGULATION (EEC) No 3192/92 of 30 October 1992 amending Regulation (EEC) No 2363/92 introducing preventive distillation as provided for in Article 38 of Regulation (EEC) No 822/87 for the 1992/93 wine year HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2363/92 is hereby amended as follows : 1 . in Article 2 ( 1 ) *31 October 1992' is replaced by '6 November 1992'; 2. the following subparagraph is added to Article 2 ( 1 ) : The Member States shall notify the Commission by 30 November 1992 at the latest of quantities covered by undertakings entered into at 6 November and those which have been approved.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1756/92 (2), and in particular Article 38 (5) thereof, Whereas, for the purposes of implementing preventive distillation as provided for in Commission Regulation (EEC) No 2363/92 (3), as amended by Regulation (EEC) No 3078/92 (4), the producer Member States have been confronted with difficulties which have delayed the disse ­ mination of information to wine growers ; whereas, in order to ensure maximum effectiveness for the distillation measure, the closing date laid down for the presentation to the intervention agency of contracts and declarations in respect of this distillation measure should be deferred ; whereas compliance with that date is vital ; Whereas the mandatory nature of the obligation to forward to the Commission by 30 November 1992 at the latest, accurate data on quantities covered by the preven ­ tive distillation measure in question at 6 November should also be emphasized in order to ensure satisfactory administration of measures adopted for that wine year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 November 1992. This Regulation shall be binding in its entirety and (directly applicable in all Member States. Done at Brussels, 30 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 180, 1 . 7 . 1992, p. 27. (3) OJ No L 230, 13. 8 . 1992, p. 15. (4) OJ No L 310, 27. 10 . 1992, p . 21